The respondent has filed a motion to dismiss the appeal because the record fails to show the filing or service of specifications of error. It is admitted that no specifications of error were filed or served, and the only suggestion *Page 460 
in opposition to the motion to dismiss is that a "brief" attached to the record on appeal, but which does not apper to have been served on the respondent, may be considered as serving the purpose of specifications of error. If the record on appeal were otherwise sufficient to show the taking of the steps necessary to give this court jurisdiction, we might be justified in holding that the brief contained in the record takes the place, and answers the purpose, of specifications of error. We need not decide that question. The record on appeal is defective in several other particulars. It fails to show service of the notice of appeal, and, therefore, fails to show that the appeal was perfected under the statute. Hahn v. Citizens State Bank, 25 Wyo. 467, 487,171 P. 889, 172 P. 705; Mitter v. Black Diamond Coal Co., 28 Wyo. 439, 446, 206 P. 152.
Other defects in the record need not be mentioned.
The appeal will be dismissed.